Citation Nr: 1308661	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-42 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), for the period prior to June 6, 2011.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to TDIU.    

The Board remanded this case in April 2011.  In September 2011, the RO granted a 100 percent evaluation for posttraumatic stress disorder (PTSD) as of June 6, 2011, and subsequently issued a January 2012 Supplemental Statement of the Case addressing the issue of entitlement to TDIU for the period prior to June 6, 2011.  Accordingly, the issue of a TDIU prior to June 6, 2011, remains on appeal.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

In November 2010, the Veteran appeared for a video conference hearing before a Veterans Law Judge who is no longer employed by the Board.  In March 2012, the Board informed the Veteran of his right to a second Board hearing, and, per his representative's request, he was scheduled for such a hearing in July 2012.  Just prior to the hearing in July 2012, however, he requested that the hearing be cancelled.  38 C.F.R. § 20.704(e) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.



FINDINGS OF FACT

1.  During the period from November 13, 2008, until June 6, 2011, the Veteran's combined evaluation for service-connected disabilities was 70 percent, with ratings in effect for PTSD (50 percent), type II diabetes mellitus (20 percent), and right and left lower extremity diabetic neuropathy (with each lower extremity assigned a 10 percent evaluation).

2.  The Veteran's claim of entitlement to TDIU was received on November 20, 2008, and he has reported that he became too disabled to work on November 18, 2008, and that his final day of employment was November 24, 2008.

3.  The Veteran was previously employed as a truck driver, a trailer switcher, and a security guard, and he had two years of college.

4.  There is competent medical evidence of record demonstrating that the medications prescribed for his service-connected PTSD precluded substantially gainful employment prior to June 6, 2011, and as early as November 18, 2008.


CONCLUSION OF LAW

The criteria for entitlement to TDIU from November 18, 2008 until June 6, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  In this case, however, the Board is granting entitlement to TDIU for the full period of unemployability that the Veteran has reported.  The Board thus finds that this is a complete grant of the benefit sought on appeal, and no further analysis is needed as to whether the duties to notify and assist have been met.

Analysis

Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  

During the period from November 13, 2008, until June 6, 2011, the Veteran's combined evaluation for service-connected disabilities was 70 percent, with ratings in effect for PTSD (50 percent), type II diabetes mellitus (20 percent), and right and left lower extremity diabetic neuropathy (with each lower extremity assigned a 10 percent evaluation).  This 70 percent evaluation meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether these disabilities, in and of themselves, precluded the Veteran from securing or following a substantially gainful occupation prior to June 6, 2011.  

In this regard, the Board has considered the Veteran's educational and employment background.  He reported in a January 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that he became too disabled to work on November 18, 2008, and that his final day of employment was November 24, 2008.  He was previously employed (in reverse chronological order) as a truck driver, a trailer switcher, and a security guard, and he had two years of college.  

Of note to the Board is a November 18, 2008, memorandum from the Veteran's final employer.  This memorandum, written by an individual identified with "Safety," indicates that, per company protocol, the Veteran was temporarily grounded until "he has been off disqualifying medication for 48 hours."  The identified medication, as noted in an accompanying questionnaire, was Temazepam.

The Board has reviewed the Veteran's medical and mental health records, particularly subsequent to his final day of employment.  By and large, these records give little indication of the cumulative effect of his disabilities on his ability to secure or follow a substantially gainful occupation.  The Board notes that the Veteran's primary contention, as articulated in his Substantive Appeal that was received by the RO in November 2009, is that the medications Verapamil, Venlafaxine, Temazepam, and Losartin caused side effects (dizziness and drowsiness) that precluded him from operating a vehicle and dangerous machinery, thus leading to unemployability.

In terms of the Veteran's historical use of psychotropic medications, a September 2008 VA psychiatric examination report indicates that he was prescribed Effexor, Venlafaxine, and Temazepam (with the Board noting that Effexor is the "brand name" for Venlafaxine).  Continued usage of Temazepam and Venlafaxine was noted in a March 2010 VA list of medications.  A VA treatment record from February 2011 indicates that the Veteran agreed with his psychiatrist's plan to take him off Temazepam.  An August 2011 VA psychiatric examination report reflects that the Veteran was taking Venlafaxine, Trazodone, and Lorazepam.  That same report contains an opinion that the medications prescribed to the Veteran made it impossible for him to maintain gainful employment and that, even with the medications, he had angry outbursts and had followed people who cut him off in traffic.  Overall, the record confirms continued usage of multiple psychotropic medications during the period of time in question.

For clarification of the questions at issue in this appeal, the Board sought multiple Veterans Health Administration (VHA) opinions.  The first, from September 2012, does indicate that the Veteran's PTSD did not at least as likely as not render him unable to secure or follow employment prior to June 2011, given that he was able to work for an extended period of time greater than 30 years following his combat experience in Vietnam and might be able to work in modifiable conditions in which he did not have to interact with others and was remote from known psychological triggers, or in which he did not have to operate machinery.  The VHA doctors who rendered this opinion separately noted that it was at least as likely as not that medications used to treat PTSD, including Temazepam, rendered the Veteran unemployable as a truck driver due to their side effects.  The doctors noted that Temazepam, as well as other psychotropic medications, may cause sedation, cognitive slowing, fatigue, dizziness, and confusion.  Benzodiazepines, such as Temazepam, are not evidence-based and first line treatment for PTSD and may potentially exacerbate certain symptoms of PTSD.  Other psychotropic medications could be prescribed that are less likely to adversely affect the Veteran's cognitive performance and functional abilities.

A follow-up opinion was received from the same doctors in November 2012.  In this opinion, the doctors opined that it was at least as likely as not that the Veteran was not employable "for all gainful employment" prior to June 2011.  The doctors explained that it was at least as likely as not that the medications used to treat PTSD rendered the Veteran unemployable as a truck driver due to the side effects caused by a prescribed medication.  That medication, Temazepam, may cause sedation and related cognitive effects that could adversely affect performance of certain critical tasks involved in driving vehicles, operating heavy equipment, and other work requiring a high degree of mental alertness.  The doctors did note that there are many types of jobs that could be performed safely and effectively regardless of the Veteran's medication regimen.

In reviewing the above evidence, the Board is cognizant of the general lack of medical documentation of the overall effects of the Veteran's service-connected disabilities, particularly PTSD, on employability prior to June 6, 2011.  The Board also notes that the September 2012 VHA opinion suggests that the Veteran could have been prescribed psychotropic medications less likely to adversely affect his cognitive performance and functional abilities, and the November 2012 opinion indicates that there were many types of jobs that could be performed safely and effectively regardless of the Veteran's medication regimen.  That said, the VHA doctors clearly articulated the view that the Veteran's medication regiment, notably Temazepam, rendered him unemployable "for all gainful employment" prior to June 2011.  The doctors noted this to be particularly the case in terms of driving vehicles and operating heavy equipment, both of which were the hallmarks of the Veteran's jobs (trailer switcher and truck driver) between April 2004 and November 2008.  The Veteran's employment and educational history does not otherwise clearly suggest that he would have been reasonably able to work in a different type of substantially gainful occupation during the time period in question.  

Overall, the Board has resolved all doubt in favor of the Veteran and has determined that the criteria for entitlement to TDIU were met from November 18, 2008 (the date the Veteran reported becoming too disabled to work, and also the date of the memorandum from his employer indicating that he would not be cleared for duty on his current medication) until June 6, 2011.  See 38 C.F.R. § 3.400(o)(2) (in cases involving increases, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim).  The claim is thus granted in full.  


ORDER

Entitlement to TDIU for the period prior from November 18, 2008, until June 6, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


